DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roamer (4022344) in view of Grime (4730753).
Regarding claim 1, Roamer discloses a paint can accessory apparatus to allow improved pouring, storing, and painting using a paint can, the apparatus comprising: a main body (22), which main body further comprises a body exterior (Fig. 3), a body interior (24), and an inner collar (28 and 32).
Roamer DIFFERS in that it does not disclose a body-vent void, and a vent structure, disposed to be securely seated in the body-vent void, wherein the vent structure comprises a vent hole and a vent plug slot. Attention, however, is directed to the Grime reference, which discloses a body-vent void (38), and a vent structure (30), disposed to be securely seated in the body-vent void, wherein the vent structure comprises a vent hole (46) and a vent plug slot (41). Grime teaches that vents are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Roamer reference in view of the teachings of the Grime reference by employing a vent void and vent structure as claimed for the purpose of equalizing pressure.
Regarding claim 2, inner collar further comprising a plurality of collar rings (28 and 32 of Roamer).
Regarding claim 3, the inner collar further comprising a frictive region (the walls of 28 will naturally generate friction when contacted by another object, such as rim 18 of Roamer).
Regarding claim 5, the apparatus further comprising a paint-can-lid receiving indentation (34 of Roamer), wherein a surface of the paint-can-lid receiving indentation is a paint-can-lid receiving indentation interior surface (Fig. 3 of Roamer); and wherein a paint-can lid (36 of Roamer) may be securely seated in the apparatus, with a paint-can-lid lower protrusion securely seated in the paint-can-lid receiving indentation (Fig. 3 of Roamer).
Regarding claim 6, the apparatus further comprising a paint-can-lid receiving indentation (34 of Roamer) and an apparatus lid (36 of Roamer), and wherein the apparatus lid fits securely and reversibly into the paint-can-lid receiving indentation (Fig. 3 of Roamer).
Regarding claim 7, the apparatus further comprising a proximal body upper surface (34 of Roamer), and an apparatus lid (36 of Roamer) which further comprises a 

    PNG
    media_image1.png
    344
    754
    media_image1.png
    Greyscale



Regarding claim 8, the apparatus further comprising a spout body (40 of Roamer), a spout closure (46 of Roamer), and a spout opening (44 of Roamer).
Regarding claim 9, the apparatus further comprising a pour guard (22, 36, or 38 of Roamer).
Regarding claim 11, the vent structure further comprising a distal wall (43 of Grime) configured to engage with the body-vent void.
Regarding claim 12, the distal wall further comprising a wall-slot (37 of Grime), and the main body further comprising a body-vent-coupler (33 of Grime), and wherein the wall-slot is disposed in the distal wall to engage with the body-vent-coupler (Fig. 13 of Grime).
Regarding claim 13, Roamer discloses a paint can accessory apparatus to allow improved pouring, storing, and painting using a paint can, the apparatus comprising: a main body (22), which main body further comprises a body exterior (Fig. 3), a body interior (24), and a body lower surface (28 and 32) further comprising a bottom base circular protrusion (28), and a proximal body upper surface (see annotated Fig. 3 below), and a distal body upper surface (see annotated Fig. 3 below); a spout body (40), a spout closure (46), and a spout opening (44).
Roamer DIFFERS in that it does not disclose a body-vent void, and a vent structure, disposed to be securely seated in the body-vent void, wherein the vent structure comprises a vent hole and a vent plug slot. Attention, however, is directed to the Grime reference, which discloses a body-vent void (38), and a vent structure (30), disposed to be securely seated in the body-vent void, wherein the vent structure comprises a vent hole (46) and a vent plug slot (41). Grime teaches that vents are beneficial for equalizing pressure between the interior of a can and the exterior (col. 1, lines 32-34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Roamer reference in view of the teachings of the Grime reference by employing a vent void and vent structure as claimed for the purpose of equalizing pressure.

    PNG
    media_image2.png
    407
    917
    media_image2.png
    Greyscale


Regarding claim 14, the vent structure further comprising a distal wall (43 of Grime) configured to engage with the body-vent void.
Regarding claim 15, the distal wall further comprising a wall-slot (37 of Grime), and the main body further comprising a body-vent-coupler (33 of Grime), and wherein the wall-slot is disposed in the distal wall to engage with the body-vent- coupler (Fig. 13 of Grime).
Regarding claim 16, the paint can accessory apparatus further comprising an inner collar (28 and 32 of Roamer), and wherein the inner collar comprises a plurality of collar rings (28 and 32 of Roamer).
Regarding claim 17, the apparatus further comprising a paint-can-lid receiving indentation (34 of Roamer) and an apparatus lid (36 of Roamer), and wherein the apparatus lid fits securely and reversibly into the paint-can-lid receiving indentation (Fig. 3 of Roamer).
Regarding claim 18, the apparatus further comprising an apparatus lid (36 of Roamer) which further comprises a plurality of apparatus-lid-prongs, and wherein the plurality of apparatus-lid-prongs are disposed to be securely seated distal to the proximal body upper surface (see annotate Fig. 3 of Roamer below).

    PNG
    media_image1.png
    344
    754
    media_image1.png
    Greyscale


Regarding claim 19, the apparatus further comprising a pour guard (22, 36, or 38 of Roamer).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roamer in view of Grime as applied to claim 1 above, and further in view of Ankney (2923446).
Regarding claim 4, the modified Roamer DIFFERS in that it does not disclose the inner collar further comprising a coating. Attention, however, is directed to the Ankney reference, which discloses an inner collar (10) comprising a coating to prevent corrosion (col. 3, lines 40-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Roamer .
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roamer in view of Grime as applied to claims 1 and 13 above, and further in view of Saddler (6705480).
Regarding claims 10 and 20, the modified Roamer DIFFERS in that it does not disclose the apparatus further comprising a wiper rod, a first wiper rod support, and a second wiper rod support. Attention, however, is directed to the Saddler reference, which discloses an apparatus comprising a wiper rod (46), a first wiper rod support, and a second wiper rod support (Fig. 1). Saddler teaches that wiper rods are beneficial for removing excess paint, distributing paint evenly, and holding paint brushes (col. 4, lines 7-25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Roamer reference in view of the teachings of the Saddler reference by employing a wiper rod and supports for the purpose of removing excess paint, distributing paint evenly, and holding paint brushes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754